Citation Nr: 0734177	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The veteran had active military service from July 29, 1976 to 
June 30, 1994, and he had 2 years, 1 month, and 10 days of 
active service prior to July 29, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   


FINDING OF FACT

It is at least as likely as not that the veteran's sleep 
apnea began during active service.  


CONCLUSION OF LAW

Sleep apnea was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for sleep apnea.  Therefore, no further development is needed 
with regard to this issue.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the instant case, the veteran maintains that his duties 
during active duty as a dining facility manager involved long 
hours and prevented him from getting enough sleep.  According 
to the veteran, he developed insomnia.  The veteran notes 
that after his discharge, he continued to experience insomnia 
and was later diagnosed with sleep apnea.  He contends that 
his currently diagnosed sleep apnea is related to his period 
of service, to specifically include his in-service insomnia.       

Although the veteran's service medical records are negative 
for a diagnosis of sleep apnea, the records reflect that at 
the time of the veteran's retirement examination in February 
1994, in response to the question as to whether or not the 
veteran had ever had or if he currently had frequent trouble 
sleeping, the veteran responded "yes."  The examiner 
reported that the veteran had insomnia at times.  The 
veteran's heart and lungs were clinically evaluated as 
"normal."  

Following the veteran's discharge, the veteran continued to 
have sleep difficulties.  In December 1994, the veteran 
underwent a VA Persian Gulf Examination.  At that time, he 
stated that after returning from the Persian Gulf, he had 
experienced numerous problems, including sleep disturbances.  
In addition, VA Medical Center (VAMC) outpatient treatment 
records, from March 1995 to May 1996, show that in May 1996, 
the veteran sought treatment at the sleep clinic for sleep 
difficulties.  At that time, he noted that he would wake up 
in the middle of the night and would be unable to fall back 
to sleep.  It was indicated that the veteran failed to report 
to subsequent sleep classes

The first medical evidence of record of a diagnosis of sleep 
apnea is in June 2002, approximately eight years after the 
veteran's separation from service.  Private medical records 
show that in June 2002, the veteran was referred to a Sleep 
Disorders Center to rule out possible sleep apnea.  The 
veteran underwent a sleep study and was subsequently 
diagnosed with severe obstructive sleep apnea.  The only 
competent evidence that addresses the question of whether the 
veteran's sleep apnea is linked to service supports the 
contended causal relationship.  Specifically, in a VA medical 
statement from F.L.G., M.D. (initials used to protect 
privacy), Staff Psychiatrist, Dr. G. stated that according to 
the veteran, when he had his final physical prior to leaving 
service, he checked that he had sleeping problems on his 
history sheet.  Dr. G. opined that although there could be 
many causes of sleeping problems, it was more likely than not 
that the veteran's sleeping problems were related to his 
later diagnosis of obstructive sleep apnea.  

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, Dr. G.'s opinion supports, rather 
than opposes, the veteran's contentions, and there is no 
contrary opinion of record.  The Board recognizes that the 
record does not include a diagnosis of sleep apnea until 
approximately eight years after the veteran's separation from 
the military.  Nonetheless, the veteran is competent under 
the law to describe what he experienced while in military 
service, service medical records document complaints of 
insomnia upon discharge, and the opinion from Dr. G. stands 
uncontradicted by any competent evidence of record.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Evans v. West, 12 Vet. 
App. 22, 30 (1998).  Moreover, as the veteran's February 1994 
retirement examination report documents the veteran's 
complaint of insomnia, the fact that the examiner relied on a 
history provided by the veteran without viewing the claims 
file is not fatal.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  On the contrary, as the contemporaneously 
record service medical records substantiate the veteran's 
history, there is no doubt as to the basis of the medical 
opinion of record.

Under the circumstances, the Board finds that it is at least 
as likely as not that the veteran's current sleep apnea began 
during service.  With application of the benefit of the doubt 
doctrine, service connection for sleep apnea is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 
(2007).   


ORDER

Service connection for sleep apnea is granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


